DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 6-10, filed 12/28/2021, with respect to the first and second support member of claim 1, and the amendments to include similar limitations in independent claims 6 and 9, have been fully considered and are persuasive.  The rejections of the claims have been withdrawn. 
Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: 

Regarding independent claim 1; Ebizuka et al. U.S. PGPUB No. 2015/0262857 discloses a charged particle beam device including an electrostatic chuck mechanism, the charged particle beam device comprising: a stage 104 which moves a sample 105, which is to be irradiated with a charged particle beam, relative to an irradiation position of the charged particle beam (“The charged particle beam apparatus is basically configured by a column 101 that controls an electron beam, a sample chamber 102 including an X-Y stage 104 on which an electrostatic chuck 105 that holds a sample is mounted” [0038]); an insulating body 501 (“a surface of the electrostatic chuck 501 is made of ceramics having a high insulation property” [0042] – electrostatic 501 is similar to electrostatic chuck 1101 of figure 11) which is disposed on the stage 104 (as 
The prior art fails to teach or reasonably suggest, in combination with the other claim limitations, a charged particle beam device comprising: a first support member supporting an insulating body of an electrostatic chuck on a stage that moves a sample to be irradiated with a charged particle beam; and a second support member which supports a ring-shaped electrode, that surrounds the sample and is not in contact with the insulating body, at a position different from the first support member on the stage.

Regarding independent claims 6 and 9; these claims include substantially similar limitations to those of independent claim 1 and are allowable at least for the reasons indicated with respect to independent claim 1.

.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON L MCCORMACK whose telephone number is (571)270-1489. The examiner can normally be reached M-Th 7:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/JASON L MCCORMACK/Examiner, Art Unit 2881